              Case 3:17-cv-07210-SK Document 103-5 Filed 07/15/19 Page 1 of 3



     JOSEPH JARAMILLO (SBN 178566)
1
     jjaramillo@heraca.org
2    NATALIE LYONS (SBN 293026)
     nlyons@heraca.org
3    HOUSING & ECONOMIC RIGHTS
     ADVOCATES
4
     1814 Franklin Street, Suite 1040
5    Oakland, CA 94612
     Tel.: (510) 271-8443
6    Fax: (510) 868-4521
7    EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
8
     TOBY R. MERRILL (Pro Hac Vice)
9    tmerrill@law.harvard.edu
     JOSHUA D. ROVENGER (Pro Hac Vice)
10   jrovenger@law.harvard.edu
     LEGAL SERVICES CENTER OF
11
     HARVARD LAW SCHOOL
12   122 Boylston Street
     Jamaica Plain, MA 02130
13   Tel.: (617) 390-3003
     Fax: (617) 522-0715
14
     Attorneys for Plaintiffs
15
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18
                                                      )
19                                                    ) Case Number: C 17-cv-07210-SK
20                                                    )
     MARTIN CALVILLO MANRIQUEZ,                       ) DECLARATION OF JOSHUA D.
21   JAMAL CORNELIUS, RTHWAN                          ) ROVENGER
     DOBASHI, and JENNIFER CRAIG, on behalf )
22   of themselves and all others similarly situated, )
23                                                    )
                    Plaintiffs,                       )
24                                                    )
            v.                                        )
25                                                    )
26   ELISABETH DEVOS, in her official                 )
     capacity as Secretary of the United States       )
27   Department of Education,                         )
28
                                            Page 1 of 3
                                                          DECLARATION OF JOSHUA D. ROVENGER
                                                                         Case No. 17-cv-07210-SK
            Case 3:17-cv-07210-SK Document 103-5 Filed 07/15/19 Page 2 of 3



                                     )
1
     And                             )
2                                    )
     THE UNITED STATES DEPARTMENT OF )
3    EDUCATION,                      )
                                     )
4
                 Defendants.         )
5                                    )
                                     )
6                                    )
7
8
9         I, Joshua D. Rovenger, make this declaration in support of Plaintiffs’ motion.

10        I do declare and say as follows:
11     1. I am an attorney with the Project on Predatory Student Lending of the Legal Services
12
          Center of Harvard Law School and am class counsel in this litigation.
13
       2. I submit this affidavit to place before the Court documents in support of Plaintiffs’ motion.
14
15     3. Attached as Exhibit 1, is a true and correct redacted copy of an e-mail sent from Great

16        Lakes Borrower Services to Rthwan Dobashi on March 11, 2019.
17     4. Attached as Exhibit 2, is a true and redacted correct copy of an e-mail sent from Great
18
          Lakes Borrower Services to Rthwan Dobashi on March 26, 2019.
19
       5. Attached as Exhibit 3, are true and correct copies of Department of Education procurement
20
21        notices issued on March 27 and 28, 2019.

22     6. Attached as Exhibit 4, is a true and correct copy of an e-mail thread between counsel from
23        March 23, 2019, and May 14, 2019.
24
25
26
27
28
                                               Page 2 of 3
                                                             DECLARATION OF JOSHUA D. ROVENGER
                                                                            Case No. 17-cv-07210-SK
                Case 3:17-cv-07210-SK Document 103-5 Filed 07/15/19 Page 3 of 3



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
1
2    correct.

3
4
     Dated: July 15, 2019                                               /s Joshua D. Rovenger
5                                                                       Joshua D. Rovenger
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page 3 of 3
                                                             DECLARATION OF JOSHUA D. ROVENGER
                                                                            Case No. 17-cv-07210-SK
